Citation Nr: 1544434	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  13-33 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to August 31, 2010 for the grant of service connection for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to May 1970.  He died in October 2012 and the Appellant, his surviving spouse, was substituted for the purpose of processing this claim to completion.  See 38 U.S.C. § 5121A (West 2014); VBA Fast Letter 211 (10-30), August 10, 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  On August 16, 2000, the Veteran filed a claim of entitlement to VA compensation for a heart attack.  Entitlement to nonservice-connected pension was granted in January 2001 based upon the Veteran heart condition.

2.  A claim of entitlement to service connection for a heart disability was denied in an August 2003 rating decision; the Veteran did not appeal that determination and new and material evidence was not received within a year of its issuance.  

3.  The Veteran's petition to reopen the claim of entitlement to service connection for a heart disability was denied in an April 2006 rating decision; the Veteran did not appeal that determination and new and material evidence was not received within a year of its issuance.  

4.  A petition to reopen the claim of entitlement to service connection for a heart disability was received in December 2010, following VA's addition of ischemic heart disease, to include CAD, to the list of disabilities recognized as being related to herbicide exposure.
CONCLUSION OF LAW

An effective date prior to August 31, 2010, is not warranted for the award of service connection for CAD.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The appeal for an earlier effective date for the award of service connection for CAD arises from the Veteran's disagreement with the effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service treatment records (STRs), Social Security Administration (SSA) records, as well as, VA and private treatment records.  The Veteran has not indicated that other evidence pertinent to his claim should be sought.  See 38 C.F.R. § 3.159(c); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Accordingly, the Board finds that VA does not have a duty to assist that was unmet.

II.  Analysis

On August 16, 2000, the Veteran filed a claim for VA compensation for a "heart attack."  In January 2001, the RO granted entitlement to a nonservice-connected pension based, in part, on the Veteran's heart disability.  The Veteran did not appeal the January 2001 rating decision.  

In August 2003, the RO denied a claim of entitlement to service connection for a heart disability on both a direct and secondary basis.  A claim to reopen was denied in April 2006.  The Veteran did not appeal the August 2003 and April 2006 rating decisions, and new and material evidence was not received within one year of those decisions.  Thus, the August 2003 and April 2003 decisions became final.  See 38 U.S.C.A. § 7105(c) ; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104 , 3.156(a)-(b), 20.302, 20.1103.

Effective August 31, 2010, ischemic heart disease, to include CAD, was added to the list of disabilities recognized as being related to herbicide exposure.  See 75 Fed. Reg. 53,202 (August 31, 2010).

In December 2010, the Veteran filed a claim of entitlement to service connection for a heart condition secondary to herbicide exposure.  In April 2011, the RO granted service connection for CAD secondary to herbicide exposure in Korea and assigned a 100 percent rating, effective August 31, 2010.

The Veteran contends that the effective date for his service-connected CAD should be on August 16, 2000 because that was the date when he first filed for service connection for this condition.  See the letter from the Veteran's attorney dated February 2014.

Unless specifically provided otherwise, the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A.  
§ 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i).

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).  

There are exceptions to this rule, however, which allow for retroactive payments.  If the claim is reviewed on the initiative of VA or by request of the Veteran/claimant within 1 year from the effective date of the law or VA issue, then the proper effective date is the same date the change of law went into effect.  38 C.F.R. 3.114(a)(1).  If a claim is reviewed on the initiative of VA or by request of the Veteran/claimant more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or Veteran/claimant request if the Veteran met all of the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R. § 3.114(a)(2), (3).  Here, as the Veteran's December 2010 claim was within 1 year from the August 31, 2010 effective date of the liberalizing law, then the proper effective date is the same date the change of law went into effect, or August 31, 2010.  38 C.F.R. 3.114(a)(1).
The Board notes that VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404   (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

If a Nehmer "class member" is entitled to a disability compensation for a "covered herbicide disease," the effective date of the award will be the later of the date such claim was (originally) received by VA or the date the disability arose.  38 C.F.R.  
§ 3.816(c)(1)-(2).

Specifically, a Nehmer "class member" is defined as a Vietnam veteran who has a "covered herbicide disease."  Id.  The regulation as currently written defines a "covered herbicide disease" to include the diseases for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  The new diseases added to the list of presumptive disabilities in August 31, 2010, which includes ischemic heart disease, are not technically part of 38 C.F.R. § 3.816(b)(2).  Id.; but see 75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases.  Id.

If the "class member" and "covered herbicide disease" requirements are met, then the effective date will be the later of (1) the date of claim stemming from the original denial; or (2) the date the disability arose.  38 C.F.R. § 3.816(c)(1)-(2).  There are two exceptions to such rule:  (1) if the class member's claim was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service and (2) if there was no prior claim (either previously denied or currently pending), then the effective date of the award shall be determined in accordance with the general effective date regulations.  38 C.F.R. 
§ 3.816(c)(3)-(4).

The Veteran does not meet the definition of a Nehmer class member.  To be a Nehmer class member, the Veteran must have service in Vietnam.  While the Veteran served during the Vietnam era, his DD-214 reflects service in Korea.  Indeed, the Veteran does not contend that he was ever in Vietnam.  See, e.g., the Veteran's statement dated March 2003.  Therefore, the provisions of 38 C.F.R. 
§ 3.816 are not applicable. 

As 38 C.F.R. § 3.816 does not apply in the instant case, the provisions generally controlling effective dates are for application.  Therefore, as the Veteran is not a Nehmer class member, he is not entitled to an effective date prior to the date ischemic heart disease, to include CAD, was added to the list of diseases subject to presumptive service connection based on herbicide exposure, or August 31, 2010.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).  While the Board is sympathetic to the Veteran's argument that he should be treated the same as the Vietnam veterans as both groups were exposed to herbicides as a result of their military service, the Board is precluded by statute from assigning an effective date prior to August 31, 2010 for the award of service connection for coronary artery disease.  

As a final matter, the Veteran's attorney, citing 38 C.F.R. § 3.151(a), asserts that the Veteran's August 16, 2000 claim constituted a claim for service connection for heart condition (as opposed to claim for non-service connection pension benefits), and VA's failure to adjudicate that service connection claim prejudiced the Veteran, as there was evidence of a heart disease at that time and conceded exposure to herbicides.  Therefore, a medical nexus opinion could have been obtained to substantiate the claim.  See February 2014 statement.  This argument fails.  First, the presumption of exposure to herbicides was not extended to certain Veterans who served in Korea until February 24, 2011.  76 Fed. Reg. 4245 -01 (Jan. 25, 2011).  Therefore, there was no "conceded exposure to herbicides" at the time of the August 2000 claim.  In any event, even construing the August 2000 claim as one for service connection for a heart condition, that matter was adjudicated and denied in an unappealed August 2003 rating decision.  Therefore, any "pending" service connection claim from 2000 was encompassed in the 2003 rating action.  See Williams v. Peake, 521 F.3d 1348, 1349-50 (Fed. Cir. 2008) (holding that subsequent adjudication of a claim will extinguish identical, prior "pending" claims to the same benefit).  As that rating decision is final, it cannot be challenged absent an allegation of clear and unmistakable error (CUE).  There is no such allegation in the instant case.  In any event, the Board notes in passing that a breach in the duty to assist (such as the assertion of the Veteran's attorney that VA failed to obtain a medical nexus opinion), cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002).  Accordingly, August 31, 2010 is earliest effective date available as a matter of law. 


ORDER

Entitlement to an effective date prior to August 31, 2010 for the grant of service connection for CAD is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


